           Case 1:18-cv-01438-SAG Document 105 Filed 10/04/19 Page 1 of 1



                                      UNITED STATES DISTRICT
                                              COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                           (410) 962-7780
                                                                                     Fax (410) 962-1812




                                                        October 4, 2019


  LETTER TO COUNSEL

         RE:      Bumgardner v. Taylor, et al.
                  Civil No. SAG-18-1438

  Dear Counsel,

           This case has recently been transferred to my docket. I am scheduling a telephone conference
  for October 8, 2019 at 10:00 a.m. to discuss the status and scheduling of this case. I would ask that
  Plaintiff’s counsel please arrange for and initiate the call.

                                                        Sincerely yours,

                                                             /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
